NO. 07-05-0051-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 6, 2005
                          ______________________________

                                  JORGE VALENCIANA

                                                                Appellant

                                             V.

HEREFORD BI-PRODUCTS MANAGEMENT, LTD. & HEREFORD BI-PRODUCTS
     MANAGEMENT, L.L.C., & GARTH MERRICK, formerly known as and/or
         successors in interest to HEREFORD BI-PRODUCTS, INC.,

                                                      Appellees
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

              NO. B32163-0205; HON. EDWARD LEE SELF, PRESIDING
                       _______________________________

                              ORDER OF ABATEMENT
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Jorge Valenciana (appellant) appeals the November 15, 2004 judgment of the

242nd District Court of Hale County. This court has received notice from appellant’s

counsel that appellant has filed a voluntary petition as debtor under Chapter 7 of the United

States Bankruptcy Code.      Said notice included a file-marked copy of said petition.

Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically stayed.
      Under these circumstances, and for administrative purposes, this appeal is removed

from the docket of this court and abated. The appeal will be reinstated upon proper motion

showing that the stay has been lifted or that the court may otherwise proceed with the

disposition of the cause.

      Accordingly, the appeal is abated.



                                                Per Curiam




                                            2